DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Response to Amendment
This Office Action is in response to applicant’s communication filed 3 April 2022, in response to the Office Action mailed 15 December 2021.  The applicant’s remarks and any amendments to the claims or specification have been considered, with the results that follow.


Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 3 April 2022 has been entered.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 2-13, 15-17, and 19-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Neelakantan et al. (Learning a Natural Language Interface with Neural Programmer, Mar. 2017, pgs. 1-13) in view of Gu et al. (Deep API Learning, Nov. 2016, pgs. 631-642).

As per claim 2, Neelakantan teaches a method comprising: during end-to-end training of a Deep Neural Network (DNN), operating a differentiable estimator subnetwork to estimate a functionality of an external software application [a selector subnetwork using soft selection during end-to-end training of the DNN with backpropagation (pg. 2) where the selector is used to select and induce the appropriate external operations and data (fig. 1, section 3.4.2, etc.) for differentiable operations (pg. 3, etc.)]; and during inference by the trained DNN, replacing the differentiable estimator subnetwork with the functionality of the external software application by enabling Application Programming Interface (API) communication between the DNN and the external software application [the neural programmer interface runs the model including the selector for selecting an operation and a column from the table to be provided as arguments to the selected operation via the interface (pg. 2, etc.)].
While Neelakantan teaches using the neural programmer interface to interact with the external operations (see above) it does not teach wherein the estimation comprising learning an Application Programming Interface (API) of the external software application by learning a format and characteristics of input and output interfaces of network layers of the DNN.
Gu teaches wherein the estimation comprising learning an Application Programming Interface (API) of the external software application by learning a format and characteristics of input and output interfaces of network layers of the DNN [a deep neural network (pgs. 632-633, section 2.2; etc.) is trained to learn to create an API sequence from a natural language query (pgs. 631-632, section 1; etc.)].
Neelakantan and Gu are analogous art, as they are within the same field of endeavor, namely machine learning natural language processing.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to train one or more layers of the neural network to determine the appropriate API sequence, as taught by Gu, for the interface to an external application in the neural network in the system taught by Neelakantan.
Gu provides motivation as [training the DNN to create the appropriate API allows it to recognize semantic differences in natural language entries and leads to more accurate API usage sequences (pg. 632, section 1; etc.)].

As per claim 3, Neelakantan/Gu teaches wherein the end-to-end training is with stochastic gradient descent (SGD) [the neural networks are trained using minibatch stochastic gradient descent (SGD) (Gu: pg. 635, section 4.2)].

As per claim 4, Neelakantan/Gu teaches wherein the functionality of the external software application is non-differentiable [the selector employs hard selection (non-differentiable) at test time (Neelakantan: section 2)].

As per claim 5, Neelakantan/Gu teaches wherein the functionality of the external software application is differentiable [a selector subnetwork using soft selection during end-to-end training of the DNN with backpropagation (Neelakantan: pg. 2) where the selector is used to select the appropriate external operations and data (fig. 1, etc.) for differentiable operations (Neelakantan: pg. 3, etc.)].

As per claim 6, Neelakantan/Gu teaches further comprising operating at least one selector subnetwork to: determine an API call to the external software application; and to extract suitable API arguments from an input to the DNN [the neural programmer interface runs the model including the selector for selecting an operation and a column from the table to be provided as arguments to the selected operation via the interface (Neelakantan: pg. 2, etc.)].

As per claim 7, Neelakantan/Gu teaches further comprising operating an adaptation function to: adapt an output format of the selector subnetwork to an input format required by the API [the neural programmer interface runs the model including the selector for selecting an operation and a column from the table to be provided as arguments to the selected operation via the interface (Neelakantan: pg. 2, etc.)]; and adapt an output format of the API to an input format required by network layers of the DNN during inference, wherein the network layers are higher, in the DNN, than the differentiable estimator subnetwork [the operation performed on the table data will provide several outputs to the network using weighted outputs (Neelakantan: fig. 1, section 2.2, etc.)].

As per claim 8, Neelakantan/Gu teaches wherein the differentiable estimator subnetwork embeds different data representations into a same vector space, to enable the DNN to handle the different data representations interchangeably [words and operations are represented as 256 dimensional vectors, where parameters are initialized randomly within the range -0.1 to 0.1 (Neelakantan: section 3.2, etc.)].

As per claim 9, Neelakantan/Gu teaches wherein the different data representations comprise numbers and texts [words and operations are represented as 256 dimensional vectors, where parameters are initialized randomly within the range -0.1 to 0.1 (Neelakantan: section 3.2, etc.)].

As per claim 10, Neelakantan/Gu teaches wherein the differentiable estimator subnetwork is trained prior to being operated during end-to-end training of the DNN; and the training of the differentiable estimator subnetwork is based on training data that are generated input for the external software application [the word vectors for inputs to the selector may be pre-trained (Neelakantan: section 3.3)].

As per claim 11, Neelakantan/Gu teaches wherein parameters of the differentiable estimator subnetwork are updated during the end-to-end training of the DNN [during end-to-end training of the DNN the selector uses soft selection so that it can be trained using backpropagation (Neelakantan: pg. 2, etc.)].

As per claim 12, Neelakantan/Gu teaches wherein: a loss value is calculated based on a label that is generated by the external software application during the end-to-end training of the DNN; and the calculated loss value is used in the end-to-end training of the DNN [during training the loss is computed only on the prediction that is closes to the desired response (Neelakantan: pg. 5, etc.)].

As per claim 13, Neelakantan/Gu teaches wherein: the differentiable estimator subnetwork is trained prior to being operated during end-to-end training of the DNN; the training of the differentiable estimator subnetwork is based on training data that are generated input for the external software application [the word vectors for inputs to the selector may be pre-trained (section 3.3)]; a loss value is calculated based on a label that is generated by the external software application during the end-to-end training of the DNN; and parameters of the differentiable estimator subnetwork are updated during the end-to-end training of the DNN [during end-to-end training of the DNN the selector uses soft selection so that it can be trained using backpropagation (Neelakantan: pg. 2, etc.) and during training the loss is computed only on the prediction that is closes to the desired response (Neelakantan: pg. 5, etc.)].

As per claim 15, see the rejection of claim 2, above, wherein Neelakantan/Gu also teaches a computer program product comprising a non-transitory computer-readable storage medium having program code therewith, the program code executable by at least one hardware processor to perform the method [the model is implemented in TensorFlow and takes approximately a day to train on a single GPU (Neelakantan: section 3, etc.); which includes storage for the instructions being performed by the GPU].

As per claim 16, see the rejection of claim 12, above.

As per claim 17, see the rejection of claim 13, above.

As per claim 19, see the rejections of claims 2 and 15, above.

As per claim 20, see the rejection of claim 12, above.


Response to Arguments
Applicant’s arguments with respect to claim(s) 2-13, 15-17, and 19-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.


Conclusion
The following is a summary of the treatment and status of all claims in the application as recommended by M.P.E.P. 707.07(i): claims 1, 14, and 18 are cancelled; claims 2-13, 15-17, and 19-20 are rejected.

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Liang (Learning Executable Semantic Parsers for Natural Language Understanding, Sept. 2016, pgs. 68-76) – discloses a semantic parser mapping input utterances into logical forms including a program executed, such as a database query or an invocation of an API.
Neelakantan et al. (Neural Programmer: Inducing Latent Programs with Gradient Descent, Aug 2016, pgs. 1-18 – hereinafter “Le” to avoid confusion) – discloses a neural programmer similar to that above, also including further training details.

The examiner requests, in response to this Office action, that support be shown for language added to any original claims on amendment and any new claims. That is, indicate support for newly added claim language by specifically pointing to page(s) and line number(s) in the specification and/or drawing figure(s). This will assist the examiner in prosecuting the application.

When responding to this office action, Applicant is advised to clearly point out the patentable novelty which he or she thinks the claims present, in view of the state of the art disclosed by the references cited or the objections made. He or she must also show how the amendments avoid such references or objections.  See 37 CFR 1.111(c).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GEORGE GIROUX whose telephone number is (571)272-9769. The examiner can normally be reached M-F 10am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Omar Fernandez Rivas can be reached on 571-272-2589. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GEORGE GIROUX/Primary Examiner, Art Unit 2128